Citation Nr: 0933853	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06 00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for blepheritis with meibomian gland dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondences dated July 2004 and 
July 2005.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), has also held that the 
VCAA notice requirements applied to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  

In this case, in a September 2004 rating decision, the RO 
granted the Veteran a 10 percent disability rating for 
blepharitis with meibomian gland dysfunction and a non-
compensable rating for tinea corporis.  In its rating 
decision, the RO stated that the Veteran was granted service 
connection for blepharitis with meibomian gland dysfunction 
based on the Veteran's service medical records which showed a 
diagnosis of bilateral conjunctivitis while in service and 
findings from the Columbia, South Carolina VA medical center 
which found mild blepharitis with meibomian gland dysfunction 
without significant affect on visual acuity.  The RO stated 
that it granted the Veteran a non compensable rating for 
tinea corporis due to persistent rashes with itching and a 
diagnosis of tinea corporis noted in the Veteran's outpatient 
treatment records.  In a rating decision dated March 2006, 
the Veteran's rating for his skin condition noted as 
keratosis pilaris with tinea corporis and pedis was increased 
to 10 percent based on new evidence which included the 
results of a March 2006 VA examination which showed that over 
5 percent of the Veteran's body was affected by his 
condition.  

The Veteran has, through his representative, asserted that 
his August 2005 and March 2006 VA examination findings for 
blepharitis and tinea corporis, respectively, do not 
accurately reflect his current condition.  The Veteran's 
representative has requested the case be remanded to afford 
the Veteran another examination, alleging that the February 
2005 and March 2006 VA medical examinations are "stale".  
Where there is evidence that the condition has worsened since 
the last examination, the Veteran is entitled to a new VA 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been 
over three years since his last examinations, new 
examinations to determine the current state of the Veteran's 
blepharitis and tinea corporis are in order.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for eye 
or skin disorders.  After he has signed 
the appropriate releases, those records 
should be obtained and records not 
already in the claims file  should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Once the Veteran's available records 
have been associated with the claims 
folder, the Veteran should be afforded a 
VA eye examination for an opinion as to 
the current nature and severity of his 
service-connected blepharitis and 
meibomian gland dysfunction.  The 
licensed optometrist or ophthalmologist 
should address any impairment of visual 
acuity.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Eye 
Examinations, revised on January 16, 
2009.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  The Veteran should be afforded a VA 
dermatology examination to evaluate the 
severity of the service connected tinea 
corporis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Skin 
Examinations.  

Based on a review of the claims folder, 
examination of the Veteran and employing 
sound medical principles, the physician 
is requested to offer an opinion 
indicating which of the following (a), 
(b) or (c) best describes the impairment 
caused by the Veteran's skin disorders.

a) More than 40 percent of the entire 
body or more than 40 percent of exposed 
areas affected, or; constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period

b) 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.

c) At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


